DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, (US Pub. 2019/0230725) to Lou et al. (hereinafter “Lou”)) does not disclose, with respect to claim 4, said according to the resource configuration result, determining the target RAN slice corresponding to the target SRB from among the plurality of the RAN slices pre-configured for the terminal comprises: when the resource configuration result comprises information on a RAN slice where a first target resource corresponding to the target SRB is located, taking the RAN slice indicated by the information as the target RAN slice; when the resource configuration result comprises the first target resource corresponding to the target SRB, taking a RAN slice, where the first target resource is located, from among the plurality of the RAN slices as the target RAN slice; and when the resource configuration result comprises a second target resource shared by the target SRB and at least one of the plurality of the RAN slices, taking a RAN slice, where the second target resource is located, from among the plurality of the RAN slices as the target RAN slice as claimed.  Rather, Lou teaches determining a target RAN slice corresponding to the target SRB (“Each SRB identifier or each DRB identifier corresponds to one network slice” in [0240]).  The prior art in the record also does not disclose, with respect to claim 9, determining the target RAN slice corresponding to the target RRC message which is to be transmitted from among the plurality of the RAN slices pre-configured for the terminal comprises: determining a message type to which the target RRC message belongs; and according to the message type, determining the target RAN slice corresponding to the target RRC message which is to be transmitted from among the plurality of the RAN slices pre-configured for the terminal as claimed.  The same reasoning applies to claim 42 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414